478 Pa. 10 (1978)
385 A.2d 970
COMMONWEALTH of Pennsylvania
v.
James McCLAIN, Appellant.
Supreme Court of Pennsylvania.
Argued April 18, 1977.
Decided April 28, 1978.
Herman, Bayer & Silberstein, Frederick R. Herman, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Chief, Appeals Div., Denis Cohen, Asst. Dist. Atty., for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*11 OPINION
PER CURIAM.
Appellant was convicted of murder of the second degree, aggravated assault, possession of a controlled substance and possession with intent to deliver a controlled substance. The conviction of murder of the second degree was directly appealed to this Court.[*]
The single issue raised in this appeal is that appellant was denied a fair trial because the prosecuting attorney used his peremptory challenges to exclude Blacks from the jury. We need not reach the merits of this argument since appellant has waived this issue. See Pennsylvania Rule of Criminal Procedure 1123.
Judgment of sentence affirmed.
NOTES
[*]  Our jurisdiction in this case is based on Section 202(1) of the Appellate Court Jurisdiction Act of 1970, 17 P.S. § 211.202(1) (Supp. 1977-78).